DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 was filed after the application filing date of 9/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Item # 20 (Figs. 2,3, and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
In Line 6 of the Abstract “insert or liner is provided within the container” should be revised to “insert or liner provided within the container” to ensure proper grammar.
In Line 9 of the Abstract “interior wall and bottom and the insert contains” should be revised to “interior wall and bottom and the insert containing” to ensure proper grammar.
In Paragraph 0008 Line 6 of the Specification “liner is provided” should be revised to “liner provided” to ensure proper grammar.
In Paragraph 0008 Line 9 of the Specification “the insert contains” should be revised to “the insert containing” to ensure proper grammar.
In Paragraph 0014 Line 2 of the Specification “according the present invention” should be revised to “according to the present invention” to ensure proper grammar.
In Paragraph 0022 Line 12 of the Specification “10bs/ft^3” should be revised to “10lbs/ft&3” to use proper units for density.
In Paragraph 0022 Line 18 of the Specification “the battery will exist the vent holes” should be revised to “the battery will exit the vent holes”.
Appropriate correction is required.

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
In Claim 11 Line 2 “filter is associated” should be revised to “filter that is associated” to ensure proper grammar.
In Claim 12 Line 2 “band that extend the circumference” should be revised to “band that extends the circumference” to ensure proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Also, Claim 1 recites the limitation “bottom” in “the container’s interior wall and bottom” (Lines 12-13).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “bottom” is “a bottom” of “a container body having a bottom” or something else.  For the purpose of examination Claim 1 Lines 12-13 will be interpreted to state “the container’s interior wall and the container body’s bottom”. 
Claims 2-13 depend on Claim 1, therefor they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In Claim 3, the term “about" in “a diameter between about 1mm to about 4mm” (Lines 2-3) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if “about” is within 10%, within 5%, within 2%, within 1%, within less than 1%, or some other percentage within the provided diameters, and thus the examiner cannot determine the metes and bounds of the claims.  For the purpose of examination, Claim 3 Lines 2-3 will be interpreted to state “a diameter between 1mm to 4mm”. 
Claims 4 depends on Claim 3, therefor it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 7 recites the limitation "the " in "the insert  (Lines2-3).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “liner” is part of the insert or something else.  For the purpose of 
In Claim 12, the term “narrow" in “a narrow band that extend the circumference of the insert” (Lines 2-3) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if a “narrow band” has a width of 100 mm or less, a width that is 10% of the height of the insert, or if a “narrow band” is some other size and thus the examiner cannot determine the metes and bounds of the claims.  For the purpose of examination, Claim 12 Lines 2-3 will be interpreted to state “a band that extends the circumference of the insert”. 
Also, Claim 12 recites the limitation “the circumference” in Line 2. It is uncertain if the insert being circular or cylindrical is already implied in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-10, and 13 are rejected as being anticipated by US PGPUB 2017/0155103 A1 to Pasewald ("Pasewald"). 

As to Claim 6, Pasewald further discloses wherein the insert is constructed from steel material (Paragraph 0034, the basket is made of wire). 
As to Claim 7, Pasewald further discloses wherein the insert includes a collar (Fig. 1 #8B) extending between the liner (Fig. 1 # 6A, 6B, and 6C) and the interior wall (Fig. 1 #107).  
As to Claim 9, Pasewald further discloses wherein the insert has a di-electric coating (Paragraph 0055 Lines 1-2 discloses “a basket 6 consisting of powder coated wire mesh” and Paragraph 0034 line 1 discloses “the basket may consist of a non-conductive material” thus the non-conductive powder coating is a di-electric coating). 
As to Claim 10, Pasewald further discloses wherein the apertures are located in an upper region (See Annotated Fig. 1 #6A) and a lower region (See Annotated Fig. 1 #6C) of the insert. 
As to Claim 13, Pasewald further discloses wherein the apertures are provided in at least two regions near the bottom of the container (See Annotated Fig. 2 the lower basket #6 has apertures formed from the wire mesh, the apertures are on the left sidewall 6A defining one region, and the 

    PNG
    media_image1.png
    885
    708
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    823
    608
    media_image2.png
    Greyscale
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pasewald in view of US Patent 9,725,365 to Zubrod ("Zubrod").
As to Claim 2, Pasewald discloses wherein the free-flowing expanded glass granulate are foamed glass spheres (Paragraph 0036), but does not disclose the material composition of the foamed glass spheres. 
However, Zubrod discloses that silicon dioxide spheres are a well-known fire proofing material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized silicon dioxide in the foamed glass spheres of Pasewald as taught by Zubrod for the purpose of using a well-known anti-fire material to prevent fires.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
Regarding Claim 3, Pasewald’s container modified by Zubrod’s silicon dioxide teaches the foamed silicon dioxide glass spheres can have a diameter between about 1mm to 4mm (Paragraph 0036).
Regarding Claim 4, Pasewald’s container modified by Zubrod’s silicon dioxide teaches a blend of foamed glass spheres having a diameter of 1mm, 2mm, 3mm and 4mm (Paragraph 0036), but is silent to the ratio between the sizes, specifically being 1:1:1:1.
However, such a ratio is a result effective variable, wherein the size of the foamed glass spheres and ratio of the sizes would affect the insulation properties and ability to contain a fire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any desired blend, including 1:1:1:1, since the ratio of the sizes of the foamed glass spheres is a results effective variable and changing the ratio of the foamed glass In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
Claims 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasewald.
As to Claim 5, Pasewald discloses wherein the container discloses a pressure relief valve (Paragraph 0046), but does not specifically disclose wherein the pressure relief valve is provided on the cover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover with the pressure relief valve, since the particular placement of the valve would be a matter of obvious design choice. See MPEP 2144.04.VI.C. 
As to Claim 8, Pasewald discloses wherein the insert comprises a side wall and a bottom (Fig. 1 #6A and #6C), but fails to disclose wherein it is cylindrical. 
 As to Claim 12, Pasewald further discloses wherein the apertures are aligned as a narrow band that extends the perimeter of the insert (Fig. 2 the apertures formed from the wire mesh of the basket #6 are a band that extend around the entire basket), but fails to disclose wherein the perimeter is the circumference of the insert. 
Regarding Claims 8 and 12 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the insert cylindrical with its perimeter being its circumference, since it has been held that the shape of a claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant per In re Dailey.  See MPEP 2144.04.IV.B. 
11 is rejected under 35 U.S.C. 103 as being unpatentable over Pasewald, as in view of US Patent 9,597,535 to Knijnenburg (“Knijnenburg”).
As to Claim 11, Pasewald fails to disclose further comprising a filter that is associated with the apertures.
However, Knijnenburg teaches a fire containment device which includes a filter (Column 7, Lines 42-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a filter associated with the apertures as taught by Knijnenburg, since doing so would yield predictable results, namely, the ability to filter dangerous gases released from the system (Column 2, Lines 41-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 24, 2021